DETAILED ACTION

Applicant’s response filed on 07/28/2021 has been fully considered. Claims 1-10 are pending. Claim 1 is amended. Claims 3-10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (WO 2015/045846 A1, US 2016/0211228 A1 is English language equivalent and is used for citation).
Regarding claim 1, Morita teaches a thermally curable resin sheet [0007, 0012] comprising an epoxy resin, a phenol novolak-based curing agent, and a curing accelerator [0012], wherein the glass transition temperature of a thermally cured product of the thermally curable resin sheet is 125° C or higher [0011, 0053], wherein the phenol novolak-based curing agent is a phenol novolak resin having a biphenylaralkyl skeleton [0059], wherein the curing accelerator is optionally 2,4-diamino-6-[2' -methylimidazolyl-(1')]-ethyl-s-triazine (2MZ-A), 2,4-diamino-6-[2'-undecylimidazolyl-(1')]-ethyl-s-triazine (C11Z-A), 2,4-diamino-6-[2'-ethyl-4' -methylimidazolyl-(1')]-ethyl-s-triazine (2E4MZ-A), or 2,4-diamino-6-[2' -methylimidazolyl-(1')]-ethyl-s-triazine isocyanuric acid adduct (2MA-OK) [0064], which reads on a resin 
Morita does not teach a specific embodiment wherein the resin composition further comprises an imidazole compound having a triazine skeleton, as Component (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morita’s 2,4-diamino-6-[2' -methylimidazolyl-(1')]-ethyl-s-triazine (2MZ-A), 2,4-diamino-6-[2'-undecylimidazolyl-(1')]-ethyl-s-triazine (C11Z-A), 2,4-diamino-6-[2'-ethyl-4' -methylimidazolyl-(1')]-ethyl-s-triazine (2E4MZ-A), or 2,4-diamino-6-[2' -methylimidazolyl-(1')]-ethyl-s-triazine isocyanuric acid adduct (2MA-OK) as Morita’s curing accelerator, which would read on the limitation wherein the resin composition further comprises an imidazole compound having a triazine skeleton, as Component (C) as claimed. One of ordinary skill in the art would have been motivated to do so because Morita teaches that the curing accelerator is optionally 2,4-diamino-6-[2' -methylimidazolyl-(1')]-ethyl-s-triazine (2MZ-A), 2,4-diamino-6-[2'-undecylimidazolyl-(1')]-ethyl-s-triazine (C11Z-A), 2,4-diamino-6-[2'-ethyl-4' -methylimidazolyl-(1')]-ethyl-s-triazine (2E4MZ-A), or 2,4-diamino-6-[2' -methylimidazolyl-(1')]-ethyl-s-triazine isocyanuric acid adduct (2MA-OK) [0064], that an imidazole-based curing accelerator is preferable because the activation energy can be easily adjusted to be 30 kJ/mol to 80 kJ/mol and the curing reaction at a kneading temperature can be 
The Office recognizes that all of the claimed physical properties are not positively taught by Morita, namely that a cured product of the resin composition has a glass transition temperature of 260 °C or more. However, Morita renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition as explained above, and Morita teaches that the glass transition temperature of a thermally cured product of the thermally curable resin sheet is 125° C or higher [0011, 0053]. Furthermore, the instant application recites that when the resin composition contains the phenol novolac type epoxy resin along with the imidazole compound having a triazine skeleton, as Component (C), the cured product of the resin composition is able to have a particularly high glass transition temperature [0020], that the resin composition contains, as Component (C), an imidazole compound having a triazine skeleton [0026], that this allows a cured product of the resin composition to have a high glass transition temperature, which may be as high as 260°C or an even higher temperature [0026], that the imidazole compounds Component (C) suitably contains 2,4-diamino-6-[2'-ethyl-4'-methylimidazolyl-(1 )]ethyl-s-triazine, among other things [0027], that this allows the cured product of the resin composition to have a particularly high glass transition temperature [0027], that the cured product of the resin composition is able to have a high glass transition temperature [0041], that the cured product included in the insulating layer of this metal-clad laminate is able to have a high glass transition temperature, which may be as high as 260°C or an even higher temperature [0047], and that the cured product of the resin composition is able to have 
Regarding claim 2, Morita teaches that the content of the curing accelerator is 0.2 parts by weight or more and 5 parts by weight or less to 100 parts by weight as the total content of the epoxy resin and the phenol novolak-based curing agent [0066], which reads on the limitation wherein a ratio of the imidazole compound as Component (C) to the sum of the epoxy resin as Component (A) and the phenolic compound as Component (B) falls within a range from 0.2% by mass to 5% by mass.
Morita does not teach with sufficient specificity wherein a ratio of the imidazole compound as Component (C) to the sum of the epoxy resin as Component (A) and the phenolic compound as Component (B) falls within a range from 0.02% by mass to 1% by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Morita’s content of the curing accelerator to be from 0.2 to 1 parts by weight to 100 parts by weight as the total content of Morita’s .

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 07/28/2021, with respect to the rejection of claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2014/0066545 A1, made of record on 01/22/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7-8, filed 07/28/2021, with respect to the rejection of claim(s) 2 under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2014/0066545 A1, made of record on 01/22/2021) have been considered but are moot 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767